Exhibit 10.80

 

Summary of Employment Terms for Nicholas J. DeIuliis

 

Position    Chief Executive Officer and President Base Salary    $400,000
Annually One-Time Bonus Opportunity    You will be eligible to receive a
one-time bonus payable at the discretion of the CNX Gas Board of Directors.
Annual Short Term Target Incentive Compensation Opportunity (“Bonus”)    Your
targeted Bonus opportunity for 2005 performance will be equal to 100% of your
Base Annual Salary, with the ability to earn up to 300% of your Base Annual
Salary if target performance is exceeded by a certain threshold determined by
the CNX Gas Board of Directors. For 2005, payment is to be based on performance
criteria relating to CONSOL Energy and CNX Gas and your performance with each
entity in 2005. This Bonus will be in lieu of any bonus you might have been
entitled to receive if you had remained an employee of CONSOL Energy in 2005.
After 2005, the Bonus payment is expected to be based on criteria relating to
CNX Gas and your performance with CNX Gas.

Long Term Incentive Compensation

(LTIC)

   Participation in CNX Gas LTIC with an immediate grant of CNX Stock Options
excercisable for 281,481 shares of CNX Gas common Stock. It is anticipated that
beginning in 2006 you will receive annual grants of $750,000 in the form of 75%
CNX Gas Stock Options and 25% Restricted Stock Units. The grant of the options
is subject to compliance by CNX Gas with any applicable securities law. Vehicle
Allowance    $1,050 per month Change of Control    Eligible for coverage based
on the terms and conditions outlined in the Agreement to be provided to you.
Benefits    Welfare, disability and retirement benefit programs made available
to you through CNX Gas as of the Effective Date will be substantially identical
to those currently sponsored by CONSOL Energy. You will receive credit for your
service recognized by CONSOL Energy (or its affiliates) under the benefit
programs offered by CNX Gas in which you become a participant, subject to such
adjustments or offsets, if any, necessary to avoid a duplication of benefits.